                 Case 2:21-cv-00752-RSM Document 37 Filed 09/13/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                        SEATTLE DIVISION
 9   DERECK CASE, individually, and as                  Case No. 2:21-cv-00752-RSM
     representative of a Class of Participants and
10                                                      ORDER GRANTING SECOND
     Beneficiaries of the Generac Power Systems,
     Inc. Employees 401(k) Savings Plan,                STIPULATED MOTION FOR
11                                                      EXTENSION OF TIME
12                   Plaintiffs,

13          v.

14   GENERAC POWER SYSTEMS, INC., and
     THE BOARD OF DIRECTORS OF
15   GENERAC POWER SYSTEMS, INC., and
16   JOHN DOES 1-30,

17                   Defendants.

18

19          Plaintiff Dereck Case, individually, and as representative of a Class of Participants and
20   Beneficiaries of the Generac Power Systems, Inc. Employees 401(k) Savings Plan (“Plaintiff”)
21   and Defendants Generac Power Systems, Inc. and The Board of Directors of Generac Power
22   Systems, Inc. (“Defendants”) have filed a Second Stipulated Motion for Extension of Time
23   requesting an additional extension of time for Defendants to answer, present defenses, or otherwise
24   respond to Plaintiff’s Complaint until October 11, 2021.
25

26

      ORDER GRANTING SECOND STIPULATED               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      MOTION FOR EXTENSION                                  1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      OF TIME - 1                                                   Phone: 206-693-7052 | Fax: 206-693-7058
      Case No. 2:21-cv-00752-RSM
              Case 2:21-cv-00752-RSM Document 37 Filed 09/13/21 Page 2 of 4



 1          IT IS HEREBY ORDERED that Defendants are allowed to and including October 11,
 2   2021, as the deadline to file their answer, present defenses, or otherwise respond to Plaintiff’s
 3   Complaint.
 4

 5   DATED this 13th day of September, 2021.
 6

 7

 8                                               A
                                                 RICARDO S. MARTINEZ
 9                                               CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14   Presented By:

15   OGLETREE, DEAKINS, NASH, SMOAK
     & STEWART, P.C.
16
     By: /s/ Russell S. Buhite
17      Russell S. Buhite, WSBA #41257
        1201 Third Avenue, Suite 5150
18      Seattle, WA 98101
19      Telephone: (206) 693-7052
        Facsimile: (206) 693-7058
20      Email: russell.buhite@ogletree.com

21   MORGAN, LEWIS & BOCKIUS LLP
22   By: /s/ Deborah S. Davidson
        Deborah S. Davidson, IL Bar #6255813
23
        (admitted pro hac vice)
24      110 North Wacker Drive
        Chicago, IL 60606-1511
25      Telephone: (312) 324-1000
        Facsimile: (312) 324-1001
26      Email: deborah.davidson@morganlewis.com

      [PROPOSED] ORDER GRANTING SECOND              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      STIPULATED MOTION FOR EXTENSION                      1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      OF TIME - 2                                                  Phone: 206-693-7052 | Fax: 206-693-7058
      Case No. 2:21-cv-00752-RSM
             Case 2:21-cv-00752-RSM Document 37 Filed 09/13/21 Page 3 of 4



 1

 2   MORGAN, LEWIS & BOCKIUS LLP

 3   By: /s/ Jeremy P. Blumenfeld
        Jeremy P. Blumenfeld, PA Bar # 85955
 4      (admitted pro hac vice)
     By: /s/ Jared R. Killeen
 5
        Jared R. Killeen, NY Bar # 5333026
 6      (admitted pro hac vice)
        1701 Market Street
 7      Philadelphia, PA 19103-2921
        Telephone: (215) 963-5000
 8      Facsimile: (215) 963-5001
        Email: jeremy.blumenfeld@morganlewis.com
 9
                  jared.killeen@morganlewis.com
10
     By: /s/ Stephanie R. Reiss
11      Stephanie R. Reiss, PA Bar #88316
        (admitted pro hac vice)
12      32nd Floor, One Oxford Centre
        Pittsburgh, PA 15219
13
        Telephone: (412) 560-3300
14      Facsimile: (412) 560-7001
        Email: stephanie.reiss@morganlewis.com
15
     Counsel for Defendants Generac Power Systems, Inc., and
16   The Board of Directors of Generac Power Systems, Inc.
17

18
     Approved as to Form; Presentation Waived
19
     KELLER ROHRBACK L.L.P.
20

21   By /s/ Erin M. Riley
       Erin M. Riley, WSBA #30401
22     1201 Third Avenue, Suite 3200
       Seattle, WA 98101
23     Telephone: (206) 623-1900
       Facsimile: (206) 623-3384
24
       Email: eriley@kellerrohrback.com
25

26


      [PROPOSED] ORDER GRANTING SECOND           OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      STIPULATED MOTION FOR EXTENSION                   1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      OF TIME - 3                                               Phone: 206-693-7052 | Fax: 206-693-7058
      Case No. 2:21-cv-00752-RSM
              Case 2:21-cv-00752-RSM Document 37 Filed 09/13/21 Page 4 of 4



 1   By: /s/ Jeffrey Lewis
        Jeffrey Lewis, CA Bar #66587
 2      (admitted pro hac vice)
 3      180 Grand Avenue, Suite 1380
        Oakland, CA 94612
 4      Telephone: (510) 463-3900
        Facsimile: (510) 463-3901
 5      Email: jlewis@kellerrohrback.com
 6
     WALCHESKE & LUZI, LLC
 7

 8   By: /s/ James A. Walcheske
     By: /s/ Scott S. Luzi
 9   By: /s/ Paul M. Secunda
        James A. Walcheske, WI Bar #1065635
10      (admitted pro hac vice)
        Scott S. Luzi, WI Bar #1067405
11
        (admitted pro hac vice)
12      Paul M. Secunda, WI Bar #1074127
        (admitted pro hac vice)
13      235 North Executive Drive, Suite 240
        Brookfield, WI 53005
14      Telephone: (262) 780-1953
        Facsimile: (262) 565-6469
15
        Email: jwalcheske@walcheskeluzi.com
16                 sluzi@walcheskeluzi.com
                   psecunda@walcheskeluzi.com
17

18   Counsel for Plaintiff Dereck Case, individually, and as representative of
     a Class of Participants and Beneficiaries of the Generac Power Systems,
19   Inc. Employees 401(k) Savings Plan
20

21

22

23

24

25

26


      [PROPOSED] ORDER GRANTING SECOND              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      STIPULATED MOTION FOR EXTENSION                      1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      OF TIME - 4                                                  Phone: 206-693-7052 | Fax: 206-693-7058
      Case No. 2:21-cv-00752-RSM
